No brief has come to the hands of the court, directing especial attention to claims of error. We are therefore left to a general review of the record, as is provided by statute. Objections to testimony are without merit. In each instance the rulings of the court were without error. Refused charges 5 and 6 omit a consideration of all the evidence. Refused charges 1, 2, 3, and 4 exact too high a degree of proof on the part of the state. The court in his oral charge correctly stated the law as to aiding and abetting in the commission of crime. The charges were properly refused. We find no error in the record, and the judgment is affirmed.
Affirmed.